Name: 2012/231/EU: Council Decision of 23Ã April 2012 on the signing on behalf of the European Union of the Agreement in the form of an Exchange of Letters between the European Union and Brazil pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultrymeat provided for in the EU Schedule annexed to GATT 1994, and of the Agreement in the form of an Exchange of Letters between the European Union and Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultrymeat provided for in the EU Schedule annexed to GATT 1994
 Type: Decision
 Subject Matter: tariff policy;  international trade;  Asia and Oceania;  animal product;  America;  agricultural activity;  international affairs;  European construction;  trade
 Date Published: 2012-05-01

 1.5.2012 EN Official Journal of the European Union L 117/1 COUNCIL DECISION of 23 April 2012 on the signing on behalf of the European Union of the Agreement in the form of an Exchange of Letters between the European Union and Brazil pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultrymeat provided for in the EU Schedule annexed to GATT 1994, and of the Agreement in the form of an Exchange of Letters between the European Union and Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultrymeat provided for in the EU Schedule annexed to GATT 1994 (2012/231/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 207(4) in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 25 May 2009 the Council authorised the Commission to open negotiations under Article XXVIII of the GATT 1994 with a view to the renegotiation of concessions on poultrymeat tariff lines under Chapter 16 of the Combined Nomenclature as provided for in Article 1 of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1) (hereinafter CN). (2) Those negotiations resulted in Agreements in the form of Exchanges of Letters initialled with Thailand on 22 November 2011 and with Brazil on 7 December 2011 (hereinafter the Agreements). (3) The Agreements should be signed, HAS ADOPTED THIS DECISION: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign on behalf of the Union the Agreement in the form of an Exchange of Letters between the European Union and Brazil pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultrymeat provided for in the EU Schedule annexed to GATT 1994, and the Agreement in the form of an Exchange of Letters between the European Union and Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultrymeat provided for in the EU Schedule annexed to GATT 1994 (2). Article 2 This Decision shall enter into force on the day following that of its adoption. Done at Luxembourg, 23 April 2012. For the Council The President C. ASHTON (1) OJ L 256, 7.9.1987, p. 1. (2) The texts of the Agreements will be published together with the decisions on their conclusion.